DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien, publication number: US 2019/0303843.

As per claims 1 and 17, O’Brien teaches a computer-implemented method, comprising:
storing, in a blockchain system, at least one generic finite blockchain comprising representative blocks, each corresponding to at least one step in a multi-step process (source and destination processes being tracked in blocks based on a blockchain [0037][0038][0040]);
dynamically generating at least one finite blockchain instance based on said at least one generic finite blockchain (Adding source information, Fig. 2, [0038] adding destination related information, Fig. 3 [0040]);

performing an update operation comprising updating the at least one finite blockchain instance based on said change evidence data (Consensus before adding new blocks, [0050]).

As per claim 2, O’Brien teaches wherein the blockchain system is accessible to a plurality of computing nodes participating in said system (nodes, [0030]).

As per claims 3 and 18, O’Brien teaches wherein dynamically generating the at least one finite blockchain instance comprises creating a block within said finite blockchain instance based on a tick provided by a counter associated with said blockchain instance (Timestamps, [0043]). 

As per claim 4, O’Brien teaches wherein each generic finite blockchain together with each associated finite blockchain instance defines a family of blockchains (Blockchain, [0037]).



As per claims 6 and 20, O’Brien teaches wherein dynamically generating the at least one finite blockchain further comprises creating an alignment block to map aligned blocks (Modifying source block with specific process information, Fig. 2, [0038-0039]).

As per claim 7, O’Brien teaches wherein each finite blockchain whether occurring as a generic or an instance comprises a means block (Source block, 202, Fig. 2).

As per claim 8, O’Brien teaches wherein each finite blockchain whether occurring as a generic or an instance comprises an ends block.


Claims 9 – 16 are rejected based on claims 1-8

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.